ALLOWABILITY NOTICE

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10 January 2022 has been entered.

Examiner’s Comment / Amendment
	Applicant’s amendments and remarks filed 10 January 2022 have been fully considered. An examiner’s amendment to the record appears below resulting in the claimed “portion of the first wall” being rotatable relative to “portion of the second wall” or “second wall”, which is deemed to distinguish over the prior art of record for the following reasons (note: the limitations of claims 1 and 12 requiring "first speed" and "second speed" being different, on its own, is not deemed to necessarily imbue a structural limitation since such difference can be present considering different operating states of the compressor):
-in Wang et al. (US 9,347,450), the “first wall” / disc element assembly 10 & 24 is not rotatable relative to “second wall” / wall 28 since they are connected via fixing pins 19.
-in Sallou (US 3,197,124), the “first wall” / portion 6 is not rotatable relative to “second wall” / portion 7 since they are connected via auxiliary blades 12.
-in Lown (US 3,868,196), the “first wall” / member 13 is not rotatable relative to “second wall” / member 14 since they are connected via struts 27.
-in Shank (US 3,941,501), the “first wall” / sidewall assembly 28 & 30 is not rotatable relative to “second wall” / sidewall 26 since they are connected via struts 32.
-in Jen (US 4,455,121), the “first wall” / wall 33 is not rotatable relative to “second wall” / wall 35 since they are connected via vanes 37. 

Authorization for this examiner’s amendment was given in a telephone interview with Alicia Hayter (Reg. No. 67,093) on 24 February 2022.

The application has been amended as follows: 
In the claims:
In claim 1, line 8, --relative to each other-- has been added after “axis”.

In claim 8, line 3, “rotatable” has been changed to --the--.
In claim 8, line 4, “rotatable” has been deleted.

In claim 12, line 8, --relative to each other-- has been added after “axis” (first instance).

In claim 17, line 3, --portion of the-- has been added before “first”.

The above changes to claims 1 and 12 have been made in order to overcome the prior art and incorporate allowable subject matter (see above).
The above changes to claim 8 have been made in order to improve the formality of the claim (i.e., to imbue proper antecedent basis practice).
The above change to claim 17 has been made in order to improve the formality of the claim (i.e., to imbue proper antecedent basis practice).
Reasons for Allowance
Claims 1-4, 8-14, and 16-20 are allowed.
The prior art neither anticipates nor renders obvious the combination of limitations that includes: 
“both a portion of the first wall and a portion of the second wall are configured to rotate about the axis relative to each other…, wherein the portion of the first wall is rotatable about the axis at a first speed and the portion of the second wall is rotatable about the axis at a second speed, the first speed being different from the second speed” (claim 1);
“both a portion of the first wall and the second wall are configured to rotate about the axis relative to each other…, wherein the portion of the first wall is rotatable about the axis at a first speed and the second wall is rotatable about the axis at a second speed, the first speed being different from the second speed” (claim 12).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. LEGENDRE whose telephone number is 571-270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kenneth Bomberg can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application 





/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745